COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



TEHINA MARIE ALCALA,

                            Appellant,

v.

OLD AMERICAN COUNTY MUTUAL
FIRE INSURANCE COMPANY,

                            Appellee.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-11-00019-CV

Appeal from the

17th District Court

of Tarrant County, Texas

(TC# 017-233389-08)

MEMORANDUM OPINION

 The clerk's record for this appeal was due on January 23, 2011.  The district clerk notified
the clerk of this Court that Appellant failed to pay for the record.  Consequently, the clerk's record
has not been filed.  On January 27, 2011, the clerk of this Court notified the parties that the Court
intended to dismiss the appeal for want of prosecution unless they showed grounds within ten days
for continuing the appeal.  The notice advised the parties that if no response was received, the appeal
could be dismissed without further notice.  No one has responded to the notice.
	When the clerk's record is not filed because the appellant failed to pay for it, we may dismiss
the appeal for want of prosecution, unless the appellant cures the deficiency or shows that she is
entitled to proceed without payment of costs.  Tex. R. App. P. 37.3(b).  Appellant has been notified
of the deficiency, but has neither cured it nor shown her entitlement to proceed without payment of
costs.  Accordingly, we dismiss the appeal for want of prosecution.

						GUADALUPE RIVERA, Justice
February 23, 2011

Before Chew, C.J., McClure, and Rivera, JJ.